             

EXHIBIT 10.1




ASSET PURCHASE AGREEMENT




between




PHOTOMEDEX, INC.




and




PRI MEDICAL TECHNOLOGIES, INC.




dated




August 1, 2008
 
 
 
1

--------------------------------------------------------------------------------

 
 

 


ASSET PURCHASE AGREEMENT






This ASSET PURCHASE AGREEMENT (the “Agreement”) is made this   1st   day of
August, 2008 by and between PRI Medical Technologies, Inc., a  Nevada
corporation (“PRI”), having a business address at 10939 Pendleton Street, Sun
Valley, CA 91352, and  PhotoMedex, Inc., a  Delaware corporation (“PHMD”),
having a business address at 147 Keystone Drive, Montgomeryville, PA 18936.


W I T N E S S E T H :


WHEREAS, PHMD desires to sell, assign and transfer to PRI, and PRI desires to
purchase and acquire from PHMD, certain assets and properties of the Surgical
Services Segment of its  busi­ness (the “Division”) of PHMD as herein­after
de­scribed, upon the terms and con­di­tions set forth in this Agree­ment; and


NOW, THEREFORE, in consideration of the premises and cove­nants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:


1.                      Sale of Assets.


(a)  
Acquired Assets.  PHMD hereby sells, assigns and trans­fers to PRI, and PRI

hereby purchases from PHMD, the fol­lowing as­sets, rights and prop­erties
relat­ing to the Division free and clear of any encumbrances other than as
specified herein. On the Closing Date, the following assets will be sold:


(i)The accounts receivable relating to the Division, as listed and subject to
the terms on Schedule 1(a)(i), which list contains a complete list of all
accounts receivable as of July 30, 2008 that is accurate in material respects,
and that will be updated, within 5 business days of the execution of the
Agreement, to be accurate in material respects as of the Closing Date, and
subject to closing and post-closing adjustment as described in Schedule 1(a)(i);


(ii)           The inventories used by the Division in the provision of the
surgical services, as listed and subject to the terms on Schedule 1(a)(ii),
which list contains a complete list of all inventories as of July 30, 2008 that
is accurate in material respects, and that will be updated through a physical
count to be conducted on August 8, 2008, and reconciled within 5 business days
of the count, to be accurate in material respects as of the Closing Date, and
subject to closing and post-closing adjustment as described in Schedule
1(a)(ii);


(iii)           The equipment, accessories and other fixed, physical assets used
by the Division, as listed and subject to the terms on Schedule 1(a)(iii), which
list contains a complete list of all equipment, accessories and physical assets
as of July 30, 2008 that is accurate in material respects, and that will be
updated by a physical count on August 8, 2008, as described in Schedule
1(a)iii), and reconciled within 5 business days of the count, and subject to
post-closing adjustment as described in Schedule 1(a)(iii); and


(iv)           The intangible prop­erty rights relating to the
Division, as listed and subject to the terms on Schedule 1(a)(iv) as of the
execution of this Agreement and that will be updated as of the Closing Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
All of the above described assets are hereinafter sometimes collectively
referred to as the “Acquired Assets.” The foregoing Schedules, and all
subsequent Schedules, shall be treated by the parties as confidential.


(b)                 Delivery of Certain Rights, Properties and Information to
PRI.  In con­nec­tion with the transfer of the Acquired Assets, PHMD has
hereto­fore or will prompt­ly deliv­er to PRI all of the other rights,
properties and information in its possession which are listed on confidential
Schedule 1(b) here­to. The information shall be shipped, if not already shipped,
to PRI collect by motor freight no later than 30 days after the Closing Date.
PHMD shall be entitled to retain a copy of such information for archival
purposes.

 
2.                      Purchase Price; the Closing.  The pur­chase price for
the Ac­quired Assets and related rights, properties and information transferred
under Section 1(b) shall be as set forth on confidential Schedule 2 (the
“Purchase Price”). PRI will be using the Acquired Assets (e.g. lasers) for
rental to customers and, therefore, will present to PHMD suitable exemption
certificates, in form satisfactory to PHMD, in order to exempt from sales tax
the sale and purchase of the Acquired Assets under Section 1(a) and for the
transfer and/or assignment of rights, properties and information under Section
1(b).


(a)           Payment.   Payment of 90% of the Purchase Price, plus or minus
closing adjustments, shall be made to PHMD by wire transfer on the Closing Date,
in accordance with the wire transfer instructions set forth on confidential
Schedule 2(a). The remaining balance of the Purchase Price shall be made as a
post-closing adjustment upon receipt by PRI of the physical count of the
inventory and of the lasers, lithotripters and vehicles, per Schedules 1(a)(ii)
and 1(a)(iii).


(b)       Allocation of Consideration. Two  (2) days prior to Closing, the
parties will agree to an allocation of the Purchase Price among the Acquired
Assets and the rights assigned to PRI under Section 1(b). The allocation will be
attached to this Agreement prior to Closing as confidential Schedule 2(b). The
parties hereto will adhere to such allocation for all purposes, including
without limitation federal and state income tax purposes. PRI and PHMD agree to
cooperate in preparing and filing IRS Form 8594 reflecting that allocation.


(c)           Assumption of Liabilities.  PRI as­sumes no debts or trade
payables of the Division existing as of, and incurred prior to, the Closing
Date. PRI shall assume only those operating leases under which PHMD rents
certain fixed assets as set forth in Schedule2(c) and any other liabilities
incurred by the Division on or after the Closing Date, including without
limitation all maintenance obligations relating to the Acquired Assets and all
operating expenses of the Division.


 
(d)           The Closing. The purchase and sale provided for in this Agreement
(the “Closing”) will take place at a location agreed in writing by the parties,
commencing at 10:00 a.m. (local time) on the date that is five (5) business days
following the satisfaction or waiver of the conditions set forth in Section 3,
unless the parties otherwise agree, but in no case will the Closing take place
later than August 15, 2008.  The parties contemplate that the date of execution
of this Agreement will be August 1, 2008, that the execution of this Agreement
will be announced in press releases on August 4, 2008, and that the Closing will
be on August 8, 2008. PRI and PHMD contemplate that a joint call will be made,
no sooner than the close of the Nasdaq market on the evening of Monday, August
4, 2008, to the Division employees announcing the execution of this Agreement.
The date on which the Closing occurs shall be deemed to be the “Closing Date.”
All income and expenses from the Division business arising after the Closing
Date shall belong to PRI; all income and expenses from the Division business
arising on or before the Closing Date shall belong to PHMD.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
 
3.           Conditions Precedent to Closing; Deliveries at Closing.
 
(a)           Conditions Precedent to Closing. The Closing of the proposed
transaction will be subject to the following conditions:
 
(i) At Closing, there will have been no material adverse changes in the
business, operations, properties, prospects or condition (financial or
otherwise) of the Division;


(ii) The proposed transaction will have been approved by (1) the Board of
Directors of PHMD and (2) the Board of Directors of PRI;


(iii) Receipt of all necessary consents and approvals of governmental bodies,
lenders, lessors and other third parties;


(iv) Absence of pending or threatened litigation regarding this Agreement or the
transactions to be contemplated thereby;


(v) Employment agreements conforming to the standard form set forth in Schedule
7(g), prepared and procured by PRI and signed by Stewart Jaffe, Tracy Hunt,
Walter Reddick, Todd Dahlman and Michael Philipovich;


(vi) Receipt of evidence of recorded UCC3’s; and


(vii) Receipt of evidence that the physical counts described in Schedules
1(a)(ii) and 1(a)(iii) have timely occurred.




 
(b)           PHMD’s Deliveries.  At the Closing, PHMD will deliver:
 
 
(i) a bill of sale and assignment in substantially the form attached hereto as
Schedule 3(b)(i), executed by PHMD, conveying in the aggregate all property
included in the Acquired Assets on confidential Schedules 1(a)(i), (ii), (iii)
and (iv);
 
 
(ii) an assignment and assumption agreement, executed by PHMD, in substantially
the form attached hereto as Schedule 3(b)(ii) assigning to PRI all of PHMD’s
respective right, title and interest in and to each of the rights, properties
and information assumed by PRI under Section 1(b), including without limitation
the titles and registrations of the vehicles of the Division;
 
(iii) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance, executed by PHMD, as
may reasonably be requested by PRI, each in form and substance satisfactory to
PRI;
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
(iv) evidence that the Acquired Assets are free of liens and encumbrances,
except as set forth in Schedule 3(b)(iv);


(v) landlord’s consents to PHMD’s assignment of the Division’s Real Property
Leases (as defined in Section 5.6), or failing any such consent, PHMD’s sublease
of such lease to PRI in lieu of assignment, if permitted under the terms of such
Real Property Leases;


(vi) a Supply Agreement in accordance with Section 4 hereof;


(vii) the agreement of Michael R. Stewart referenced in Section 7(e)(ii);


(viii) authorization under Section 7(a) to PRI to negotiate checks made payable
to PHMD for accounts receivable listed in Schedule 1(a)(i) or for accounts
receivable arising on or after the Closing Date which were earned by PRI;


(ix) evidence that the physical counts described in Schedules 1(a)(ii) and
1(a)(iii) have taken place; and


(ix) Certificate of PHMD’s Secretary or Assistant Secretary evidencing the
resolutions of the Board of Directors of PHMD authorizing the transactions
contemplated by this Agreement.


After the Closing, PHMD will deliver:


(x) the Financial Statements described in Section 5.3 will be delivered by PHMD
within 60 days after the Closing Date, to allow PRI time to file the same with
the Securities and Exchange Commission;


(xi) evidence that vacation pay accrued to the Closing Date has been paid out to
Division employees in the final payroll of PHMD for Division employees following
Closing; and


(xii) payment of any post-closing adjustment that may be necessary, the first
such payment to be made no later than August 15, 2008.


(c)           PRI’s Deliveries.  At the Closing, PRI will deliver:


(i) the payment of the Purchase Price to PHMD, net of any closing adjustments;


(ii) reimbursement to PHMD of security deposits, as set forth in Schedule
7(h), reimbursement of any extant  amounts prepaid by PHMD for third-party
maintenance contracts for the Division, as set forth in Schedule1(a)(iii) at
para. (ix);


(iii) suitable sales tax exemption certificates as described in Section 2, in
form satisfactory to PHMD;


(iv) copies of the five employment agreements described in Section  3(a)(v); and
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
(v) Certificate of PRI’s Secretary or Assistant Secretary evidencing the
resolutions of the Board of Directors of PRI authorizing the transactions
contemplated by this Agreement.


After the Closing, PRI will deliver:


(vi) payment of any post-closing adjustments that may be necessary, the first
such payment to be made no later than August 15, 2008.


4.                      Agreement to Supply.  (a) PHMD agrees, in accordance
with a separate Supply Agreement in the form set forth in confidential Schedule
4(a), to continue to supply PRI with LaserPro® diode laser systems, LaserPro®
CTH holmium laser systems and UniMax® micromanipulators and fiber delivery
systems of PHMD’s own manufacture. PHMD further agrees, in accordance with the
same Supply Agreement, to continue to provide field and depot maintenance
services for the lasers of its own manufacture and those manufactured by
Trimedyne in the Division. (b) Where PHMD has not provided such services, PHMD
shall inform PRI of its third-party vendors set forth in Schedule 4(b) and, at
PRI’s request, endorse to such vendors that they continue to supply such
services to PRI.


5.                      Representations and Warranties of PHMD.  PHMD represents
and warrants to PRI as follows, with respect to, and solely with respect to, the
Acquired Assets and the Division:
 
5.1           Organization and Qualification of PHMD.  PHMD is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware. PHMD has full corporate power and authority to conduct the Division’s
business as it is presently being conducted by the Division. PHMD does not do
business in any jurisdiction where the failure to be qualified to do business
has had a material adverse effect on the Division’s business or the Acquired
Assets, it being understood that PRI must secure its own permits, licenses,
qualifications and the like to conduct the business of the Division.
 
 
5.2           Authorization.  PHMD has all requisite corporate power and
authority to execute and deliver this Agreement and any ancillary agreements,
and all other instruments and certificates to be delivered at the Closing, and
to consummate the transactions contemplated by such agreements and to perform
its respective obligations under such agreements.  The execution and delivery of
this Agreement and any ancillary agreements by PHMD and the other agreements,
instruments and certificates to be delivered at the Closing, and the
consummation by PHMD of the transactions contemplated by such agreements have
been duly approved by the Board of Directors of PHMD.  No other actions on the
part of PHMD are necessary to authorize this Agreement, any ancillary agreements
or the other agreements, instruments and certificates to be delivered by PHMD
under this Agreement or the ancillary agreements, or the transactions
contemplated by such agreements.  This Agreement and the other agreements,
instruments, certificates and documents to be delivered by PHMD, including any
ancillary agreement, have been (or, if to be executed or delivered after the
date of this Agreement, will be) duly executed and delivered by PHMD, and are
(or, when executed, will be) legal, valid and binding obligations of PHMD,
enforceable against PHMD in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, and other
similar laws affecting creditors’ rights generally and by equitable principles.
 
5.3           Financial Statements. (a) The financial statements of the Division
for the period ended December 31, 2007 that are to be provided by PHMD to PRI
and which are to be delivered after Closing (the “Financial Statements”) (i)
will have been prepared, based on management reports, substantially in
accordance with GAAP that was consistently applied  as of the date or for the
period covered thereby, but without accompanying footnotes, and (ii) will fairly
and adequately represent the assets, liabilities, and the financial position and
financial results (P&L) of the Division as of the date, or for the period, set
forth on the Financial Statements. PRI further requires that it receive the
Financial Statements in full accordance with GAAP and that the Financial
Statements should be audited by an independent auditing firm and further
requires unaudited quarterly statements of the Division for 2007, and for such
quarters in 2008 (e.g. first and second quarters) as may be required by the
Securities and Exchange Commission, all to be compiled and reviewed, in order to
fulfill SEC reporting obligations, then at PRI’s request and on PRI’s behalf,
PHMD shall engage its independent auditors to perform such audit, compilation
and review, and the expense of such work shall be borne by the parties as
follows: the first $10,000 by PHMD, then the next $27,000 by PRI, and any
additional costs by PHMD.  PHMD shall provide to PRI the unaudited results of
operations of the Division from July 1, 2008 to the Closing Date, and the
unaudited balance sheet of the Division as of the Closing Date, but prior to the
Closing itself.  (b) PHMD represents to PRI that the accounting reports (i.e.
profit and loss statement and balance sheet) which PHMD provided to PRI for the
Division as of, and for the periods ended, December 31, 2007 and May 31, 2008,
are management reports that PHMD generated for managing the business of the
Division under the rules of segment reporting. PHMD further represents that,
except as set forth in Schedule 5.3, such reports were materially accurate for
purposes of management reporting and, with adjustments disclosed and discussed
with PRI and set forth in Schedule 5.3, were materially accurate for use in
segment reporting in PHMD’s financial statements.
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
5.4           Scope of Rights in Acquired Assets.  The rights, properties, and
assets included in the Acquired Assets include substantially all of the rights,
properties, and assets, of every kind, nature and description, wherever located
that are presently used and have been generally used by PHMD in connection with
the Division’s business or that PHMD believes are necessary to own, use or
operate the Division as the same is presently conducted.


5.5           Ownership and Condition of Acquired Assets .  PHMD has, and at the
Closing will have, good and marketable ownership or title (or in the case of
leased personal property, a good and valid leasehold interest) to all of the
Acquired Assets, including its intellectual property rights in and to the use of
the common law trademark “SIS™” and of “PhotoMedex® Surgical Services™”, and all
the properties and assets reflected in the Financial Statements, subject to no
liens, claims, security interests or encumbrance except for permitted liens,
claims, security interests or encumbrances.  PHMD owns exclusively, or validly
leases or licenses, all Acquired Assets (including at least non-exclusive rights
to all material intellectual property, tradenames, trademarks and service marks
used in the Division) and all names and images that are or have been used in
connection with the Division’s business. PHMD shall convey to PRI at Closing
good and marketable title to the Acquired Assets, except as otherwise
specified.  The Acquired Assets include all the assets, properties and rights
used by PHMD to operate the Division’s business as currently conducted.
Substantially all of the lasers, lithotripters and vehicles included in the
Acquired Assets are in working condition and reasonable repair. All of the
lasers encompassed within the Acquired Assets have been maintained in accordance
with the Division’s standard  maintenance schedules. As to all other Acquired
Assets, PHMD is selling same “as is, where is”.
 
  5.6           Real Property Leases.  PHMD is not conveying any real property
to PRI.  Schedule 5.6 contains a complete and correct list of all written leases
and subleases pursuant to which PHMD leases real property to or from any person
(the “Real Property Leases”) and from which the Division conducts its
business.  With respect to each Real Property Lease, PHMD represents to its
knowledge that there are no liens or encumbrances in the leasehold interest that
PHMD has by virtue of the Real Property Leases, except insofar as PHMD’s
leasehold interest may have been subordinated to the interests of mortgagees on
the real property in question.  PHMD enjoys, without material
exceptions,  peaceful and undisturbed possession of all the leased real property
covered by the Real Property Leases.  To the knowledge of PHMD, no portion of
the security deposit under any Real Property Lease has been applied that has not
been re-deposited in full.  Except as set forth in Schedule 5.6, PHMD has not
received notice (and has no knowledge) of any special assessment proceedings
affecting the leased real property that have not been resolved.  There is no
pending or, to the knowledge of PHMD, threatened condemnation affecting any real
property that is leased or used by the Division.  Except as set forth in
Schedule 5.6, PHMD has not caused any work or improvements to be performed upon
or made to any of the leased real property for which there remains outstanding
any material payment obligation that could result in the imposition of any
material encumbrance on the leased real property.  To the knowledge of PHMD, the
current use and occupancy by PHMD of the real property and operation of the
Division’s business at the locations of the real property does not violate in
any material respect any applicable law, rule or regulation.  PHMD has not
received any notice (and has no knowledge) of violation of any easement,
covenant, condition, restriction or similar provision in any instrument of
record or other unrecorded agreement affecting the real property occupied or
used by the Division.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
5.7           Contracts and Commitments.
 
 
(a)           Except for the contracts listed on Schedule 5.7 (the “Specified
Contracts”), the Division is not a party to, nor is the Division or any of its
Acquired Assets bound by, any:
 
 
(i)           contract for the employment of any person on a full-time,
part-time, consulting or other basis or contract relating to loans to officers,
directors or affiliates, except oral or written contracts for employment at-will
or contracts that will be terminated at or prior to Closing;
 
 
(ii)           contract relating to any severance, golden parachute, stay bonus
or similar contract with or for the benefit of any person engaged on a
full-time, part-time, consulting or other basis requiring payments by PHMD upon
the sale of the Division or otherwise;
 
 
(iii)           contract relating to borrowed money or other indebtedness
(including any capital lease agreements) or the mortgaging, pledging or
otherwise placing an encumbrance on any Acquired Asset;
 
 
(iv)           contract under which PHMD is lessor of, or permits any third
person to hold or operate, any Acquired Asset;
 
 
(v)           assignment, license, indemnification, joint development agreement
or other contract with respect to any tradenames, trademarks, and service marks
or designs used by the Division;
 
 
(vi)           sales, distribution, dealer or manufacturer’s representative or
franchise contract;
 
 
(vii)           contract prohibiting or restricting the Division from freely
engaging in any business or competing anywhere in the world, or subject to a
change of control provision;
 
 
(viii)                      contract with any Division supplier containing any
provision permitting any party other than PHMD to renegotiate the price or other
terms, or containing any pay-back, retroactive adjustment or other similar
provision, upon the occurrence of a failure by PHMD to meet its obligations
under contract when due or the occurrence of any other event if such Division
contract involves annual consideration in excess of $5,000 or aggregate
consideration in excess of $10,000, except where such failure gives the other
party to the contract the right to terminate the contract and as a result of
such right, the other party may seek to renegotiate any of such terms;
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(ix)           contract for the Division’s committed future purchase of fixed
assets or the maintenance of such fixed assets subject to future purchase or for
the committed future purchase of materials, supplies or equipment involving
annual consideration of $5,000 or aggregate consideration in excess of $10,000;
 
 
(x)           Division contract relating to joint ventures or other agreements
involving a sharing of Division profits;
 
 
(xi)           Division contract relating to cleanup, abatement or other actions
in connection with environmental liabilities;
 
 
(xii)           Division contract relating to any “lock-box” with any financial
institution;
 
 
(xiii)                      Division guaranty, bond or similar contract;
 
 
(xiv)                      Division contracts that require the payment of
royalties, commissions, finder’s fees or similar payments which involves in the
aggregate annual consideration in excess of $25,000;
 
 
(xv)           contract limiting or restricting the disclosure of confidential
information by PHMD; or
 
 
(xvi)                      material oral contracts not in the ordinary course of
business that are binding on the Division.
 
 
 (b)           Materially complete and correct copies of each of the written
Specified Contracts, including all amendments, waivers and modifications have
been delivered, or will be delivered under Section 1(b), to PRI by PHMD. Except
as set forth on Schedule 5.7, PHMD has not received notice of any breach or
default under any of the contracts from any other party to the contracts, or
sent notice of any breach or default under any of the contracts to any other
party to the contracts.  To the knowledge of PHMD, no event has occurred that,
with the giving of notice or the lapse of time, or both, would constitute a
breach or default on the part of PHMD under any of the contracts; nor to PHMD’s
knowledge, has any event occurred which with the giving of notice or the lapse
of time, or both, would constitute a breach or default on the part of any other
party to any of the contracts. Each contract that contains a change in control
clause or otherwise requires the consent or approval of any person in connection
with the transactions contemplated by this Agreement is appropriately identified
as such on Schedule 5.7.
 
 
5.8           Permits.  To the knowledge of PHMD, PHMD has all material permits
necessary for the conduct of, or relating to the operation of, the Division as
now being conducted, except as set forth on Schedule 5.8.  To the knowledge of
PHMD, except as set forth on Schedule 5.8, all permits of PHMD are valid and in
full force and effect.  There is not now pending nor, to the knowledge of PHMD,
threatened any action by or before any governmental authority to revoke, cancel,
rescind, modify, or refuse to renew in the ordinary course of business any of
such permits.  Except as set forth on Schedule 5.8, to the knowledge of PHMD, no
notice to, declaration, filing or registration with, or permit from, any
governmental authority, or any other person, is required to be made or obtained
by PHMD in connection with the execution, delivery or performance of this
Agreement or any ancillary agreements by PHMD and the consummation of the
transactions contemplated by this Agreement.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.9           No Conflict or Violation.  Except as set forth on Schedule 5.9,
none of the execution, delivery or performance of this Agreement or any
ancillary agreements, the consummation of the transactions contemplated by this
Agreement or any ancillary agreements, or compliance by PHMD with any of the
provisions of this Agreement or any ancillary agreements, will (a) violate or
conflict with any provision of the Articles of Incorporation or Bylaws of PHMD,
(b) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, any of the terms, conditions or provisions of any written
contract or, to the knowledge of PHMD, any permit or other instrument or
obligation (i) to which PHMD is a party or (ii) by which the Acquired Assets are
bound, (c) to the knowledge of PHMD violate, in any respect material to the
business of the Division, any statute, rule, regulation, ordinance, code, order,
judgment, ruling, writ, injunction, decree or award, or (d) impose any
encumbrance on the Acquired Assets or the Division’s business.
 
 
5.10           Absence of Certain Changes.  Except as disclosed in
Schedule 5.10, since January 1, 2008, PHMD has conducted the Division’s business
only in the ordinary course consistent with past practice and there has not
occurred: (a) any material adverse change with respect to the Acquired Assets or
the Division’s business; (b) any damage to, destruction or loss of any Acquired
Asset that is not covered by insurance and is not in the ordinary course of
business and that would require expenditures in excess of $5,000 in the
aggregate to repair or replace; (c) any change by PHMD in its accounting
methods, principles or practices with respect to the Division except as required
by any change in, or as appropriate to, GAAP; (d) any revaluation by PHMD of any
of its Acquired Assets, including any writing down the value of inventory or
writing off accounts receivable, except as such revaluation may happen in the
ordinary course of business and consistent with past accounting practices; (e)
any sale or disposition of, or encumbrance or security interest placed on, any
Acquired Asset, except (1) sales or uses of inventory in the ordinary course of
business and in a manner consistent with past practice and (2) dispositions of
obsolete or worthless assets; (f) any execution or implementation of any
employment, bonus, deferred compensation, severance or similar arrangement or
agreement (or amendment of any such agreement) covering employees of the
Division, or any increase in employee welfare or retirement benefits covering
such employees of the Division, except as such may happen in the ordinary course
of business and consistent with past practice, (g) any increase in the salary of
any employee in the Division not in the ordinary course of business; (h) any
labor dispute or any activity or proceeding by a labor union or labor
representative to organize any employees of PHMD, or any lockouts, strikes,
slowdowns, picketing, work stoppages or, to the knowledge of PHMD, threats
thereof by or with respect to such employees; (i) any termination, or notice of
termination, of any material written contract or, to the knowledge of PHMD,
material permit, except as happens in the ordinary course of business; (j) any
material failure that is inconsistent with past practice to pay the Division’s
creditors or to collect debt or obligations owed to the Division or any material
change in the Division’s selling, pricing or advertising practices; (k) any
commitment to a third party for capital expenditures in excess of $5,000 that is
not in the ordinary course of business; (l) any resignation, termination, death
or material disability involving any of the Division’s employees, except as
happen in the ordinary course of business; (m) any material adverse change in
the amount, aging or collectibility of the Division’s accounts receivable or
other debts due it or the allowances with respect thereto or in the Division’s
accounts payable from those which are to be reflected on the Financial
Statements.
 
 
5.11           Books and Records.  PHMD has made and kept (and given PRI
reasonable access to) its books and records.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
5.12           Litigation. Except as set forth in Section 5.12, there is no
action, order, writ, injunction, judgment or decree outstanding or any claim,
complaint, inquiry, suit, litigation, proceeding, hearing, dispute, arbitration,
action, audit or investigation (whether by third parties or governmental
agencies)  (collectively, “Actions”) pending, or to PHMD’s knowledge, threatened
(a) involving, against, related to or affecting  PHMD with respect to the
Division’s business or the Acquired Assets, or (b) seeking to delay, limit or
enjoin the transactions contemplated by this Agreement or any ancillary
agreements.  To the knowledge of PHMD, PHMD is not in breach or default with
respect to, or subject to, any judgment, order, writ, injunction or decree of
any court or other governmental authority that reasonably pertains to the
Division, and there are no unsatisfied judgments not otherwise discharged by
court order or an applicable statute of limitations, against PHMD, the
Division’s business or the Acquired Assets.  Schedule 5.12 contains a brief
summary of all material Actions involving, or related to, the Acquired Assets,
or the Division’s business that are open as of the date of this Agreement,
including, worker’s compensation claims, wage and hour claims or discrimination
claims (including sex, age, race, national origin, handicap or veteran status
discrimination claims).
 
 
5.13           Undisclosed Liabilities.  Except as is disclosed in
Schedule 5.13, PHMD and the Division’s business have no material liabilities
(absolute, accrued, contingent or otherwise), except those liabilities (a) to be
reflected on the face or in the notes of the Financial Statements, (b) incurred
since the date of the Financial Statements, in the ordinary course of business
consistent with past practice, which are of the same general nature as those set
forth on the face of the Financial Statements, or (c) incurred in connection
with this Agreement.
 
 
5.14           Compliance with Law.  To the knowledge of PHMD except as shown in
Schedule 5.14, during the 18 months preceding the date of this Agreement, PHMD,
in the conduct of the Division’s business, has not violated in any material
respect, and is in material compliance with, all applicable and material laws,
statutes, ordinances, regulations, rules, orders, judgments, decisions and
decrees of governmental authorities, relating to the Acquired Assets and the
Division’s business. Except as shown in Schedule 5.14, during the last 18
months, PHMD has not received any notice to the effect that, or otherwise been
advised that, PHMD is not in material compliance with any such statutes,
regulations, rules, judgments, decrees, orders, ordinances or other laws.
 
 
5.15           Intellectual Property.  Except as set forth in Schedule 5.15,
PHMD has the right to assign to PRI its rights to the common law trade name
“Surgical Innovations & Services” and the common law trademark “SIS™” and has
the right to license PRI to use the trademark “PhotoMedex® Surgical Services™”
(the, “Intellectual Property”), which are material to, and for use in, the
Division.  The trademark “PhotoMedex” is registered with the United Sates Patent
and Trademark Office under Registration number 2575254. Except as set forth in
Schedule 5.15: (i) PHMD possesses all right, title, and interest in and to, or a
valid and enforceable license to use, as the case may be, the Intellectual
Property, free and clear of any encumbrance; (ii) to the knowledge of PHMD, the
legality, validity, enforceability, ownership, or use of the Intellectual
Property by PHMD has not been, nor is currently being challenged, interfered
with, or infringed upon, and to PHMD’s knowledge, it is not subject to any such
challenge; (iii) to the knowledge of PHMD, PHMD’s ownership and/or use of the
Intellectual Property has not, interfered with, infringed upon, misappropriated
or otherwise violated any intellectual property rights of any third party; and
(iv) except as set forth otherwise in this Agreement, the Intellectual Property
will continue to be available for use by PRI from and after the Closing at no
additional cost to PRI.
 
 
5.16           Employees.  There are no employment or severance or termination
agreements, whether written or oral, accruing to the benefit of any person,
except for agreements disclosed on Schedule 5.7 or those entered into pursuant
to the terms of this Agreement. Set forth on Schedule 5.16 is a list of all
persons currently employed by the Division, and that list states, with respect
to such persons who are so employed, their current hourly rates of compensation,
base salaries or other basis for and amount of compensation, their total 2007
Form W-2 compensation, their accrued and unpaid vacation and sick days and the
commencement date of their employment.  Vacation pay (but not sick pay) accrued
as of the Closing Date shall be paid out by PHMD in its next payroll period
following the Closing Date.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
5.17           [intentionally blank]
 
5.18           Labor Relations.  Except as set forth on Schedule 5.18, to the
knowledge of PHMD, PHMD has complied in all material respects with all
applicable requirements of governmental authorities pertaining to the employment
of labor, including those relating to wages, hours, collective bargaining,
employment discrimination, sexual harassment, worker’s compensation, and the
payment of or withholding of taxes and there are no actions, suits, charges,
complaints, proceedings, investigations or audits pending or threatened against
PHMD in connection therewith.  There are no collective bargaining agreements
relating to PHMD’s relationship with any employee.  PHMD has not recognized any
labor organization, nor has any such organization been certified, as the
exclusive bargaining agent of any employees of PHMD.  Except as set forth on
Schedule 5.18, there has been no demand on behalf of any labor organization to
represent any employees of PHMD, PHMD has no knowledge of any present efforts of
any labor organization for authorization to represent any employees of PHMD,
PHMD believes it currently has good relations with its employees, and there are
no strikes, work stoppages or labor disputes pending or, to the knowledge of
PHMD, threatened against the Division.
 
 
5.19           Environmental, Health, and Safety.
 
 
(a)           To the knowledge of PHMD, except as set forth in Schedule 5.19(b),
at all times prior to the Closing, PHMD has complied in all material respects,
and at Closing will be in compliance, in all material respects, with all
Environmental and Safety Requirements applicable to the Division’s business,
PHMD’s use and occupancy of any real property and/or PHMD’s ownership and use of
the Acquired Assets, and PHMD has not received any notice, report, or
information (including information that litigation, investigation or
administrative action of any kind are pending or threatened) regarding any
liabilities (whether accrued, absolute, contingent, unliquidated, or otherwise),
or any corrective, investigatory, or remedial obligations, arising under
Environmental and Safety Requirements relating to the Division’s business or
PHMD’s ownership and/or use of any of the Acquired Assets.  For the purposes of
this Agreement, “Environmental and Safety Requirements” means all present
requirements of any applicable governmental authority relating to the discharge
of air pollutants, water pollutants, or process waste water or petroleum
products or otherwise relating to health, safety, the environment or Hazardous
Substances (as defined below), including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Federal Water
Pollution Control Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, the Federal Clean Water Act, as amended, the Toxic
Substances Control Act, as amended, the Federal Clean Air Act, as amended, the
Superfund Amendments and Reauthorization Act, as amended, and any and all other
comparable state or local laws relating to public health and safety or work
health and safety.
 
 
(b)           To the knowledge of PHMD, except as set forth on Schedule 5.19
(b), no Hazardous Substances have been or are currently located at, in, or under
or about the real property or the leased premises in a manner
which:  (i) violates in any material respect any applicable Environmental and
Safety Requirements, or (ii) requires response, remedial, corrective action or
cleanup of any kind under any applicable Environmental and Safety
Requirements.  For purposes of this Agreement, “Hazardous Substances” has the
meaning set forth in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, and will also
expressly include petroleum, crude oil and any fraction thereof.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.20           Tax Matters.
 
 
Except as set forth on Schedule 5.20:
 
(a)           Taxes. PHMD has, to its knowledge, paid, and up to the Closing
Date will have either paid or will have accrued for, all real property, personal
property, sales, employment, franchise, state, federal, and local taxes of
whatsoever kind or nature to the appropriate state, local and/or federal
agencies and governmental entities, which have arisen or accrued in connection
with the ownership and/or occupancy and/or use of the Acquired Assets, the real
property, the leased premises and/or the Division’s business that are due prior
to the Closing Date or that relate to periods prior to the Closing Date.
 
(b)           Filing of Tax Returns.  PHMD has timely filed, or caused to be
filed, with the appropriate taxing authorities substantially all material
returns (including information returns and other material information) in
respect of taxes relating to the Division and required to be filed through or as
of the Closing Date (except for any W-2, W-3, 940 that PHMD will file on a
timely basis when due).  The returns and other information filed are complete
and accurate in all material respects, including the characterization of
compensation and the amount of deductions reflected thereon.  To the knowledge
of PHMD, all of these tax returns are correct and complete.
 
 
 (c)           Audits, Investigations or Claims.  There are no pending or, to
PHMD’s knowledge, threatened audits, investigations, claims or other actions for
or relating to any additional liability of PHMD in respect of taxes relating to
the Division, and there are no matters under discussion between PHMD and any
governmental authority with respect to taxes relating to the Division.  To the
knowledge of PHMD, there are no tax liens on any of the Acquired Assets, except
for liens for current taxes not yet due and payable or liens not known to PHMD
which may have arisen due to administrative errors.
 
 
5.21           Insurance.  PHMD will maintain from the date of execution of this
Agreement until the Closing Date the policies of fire, liability, worker’s
compensation, product liability and other forms of insurance that it has
maintained from January 1, 2008. To the knowledge of PHMD, PHMD is not in
material breach or default under any of such policies.
 
 
5.22           Governmental and Other Third-Party Consents.  Except as set forth
on Schedule 5.22, to the knowledge of PHMD, no consent or approval of, notice
to, or filing with any governmental authority or third person is required to be
made by PHMD in order to consummate the transactions contemplated by this
Agreement.
 
 
5.23           Brokers.  Except as described in Section 12, no person will be
entitled to any brokerage commissions, finder’s fees or similar compensation
arising out of or due to any act of PHMD in connection with the transactions
contemplated by this Agreement.
 
 
5.24           Affiliate Transactions.  Except as set forth on Schedule 5.24,
there are no contracts, agreements, arrangements or transactions between the
Division and any affiliates, stockholders or employee of PHMD.
 
 
5.25           Possession of Assets Owned by Third Parties.  Except as set forth
on Schedule 5.25, PHMD is not in possession or control of any proprietary
information or other personal property that is owned by any other person or its
vendors for use in connection with the Division’s business.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
5.26           Customers and Suppliers.  Except as set forth on Schedule 5.26,
to the knowledge of PHMD, no customer, supplier or other person with a material
business relationship with the Division has any intention to cease or
substantially reduce the use or supply of products, goods or services of or to
the Division’s business or return any products or goods of the Division’s
business, whether as a result of the Closing or otherwise. Except as set forth
on Schedule 5.26, PHMD is not aware of any material customer issues or problems
with respect to their relationship or business dealings with the Division.
Attached as Schedule 5.26 is a list of all of the Division’s customers during
2007 and 2008 along with their respective gross sales volumes and the Division’s
vendors during 2007 and 2008 to which the Division incurred $10,000 or more in
expenditure.
 
 
5.27           Reports.  Except as set forth on Schedule 5.27, PHMD, to its
knowledge, has timely filed all material reports, registrations and statements
relating to the Division and required to be filed by it with any governmental
authority and has paid all related fees and assessments due and payable.
 
 
5.28           Accounts Receivable.  The accounts receivable  which are being
sold to PRI under Section 1(a)(i) and which are associated with the Division’s
business as of the Closing Date, except as set forth on Schedule 5.28, (i) are
valid and genuine; (ii) have arisen solely out of bona fide sales and
performance of services and other business transactions in the ordinary course
of business consistent with past practice; (iii) are, to the knowledge of PHMD,
not subject to any material, valid defenses, set-offs or counterclaims; and (iv)
are, subject to recorded bad debt allowances, fully collectible and payable at
their face amounts.
 
 
5.29           Transfer of Ownership of Computer Databases and Customer
Information.  On the Closing Date, PHMD shall sell, transfer and deliver copies,
or otherwise make available, to PRI of all customer records, customer lists,
contact information, billing records and computer data bases that are used in
connection with and/or relate to the operation of the Division’s business,
including any information stored on any media containing the names, addresses
and other information relating to present and potential future customers of the
Division, and where such information, including patient health information, is
to be maintained, or has been maintained, by the Division as confidential, PRI
will also maintain the confidentiality of such information.
 
5.30           Accuracy of Information.  No statement made by PHMD in this
Agreement or in any document to be provided by PHMD to PRI hereunder contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements contained therein not
misleading to PRI. PHMD is not aware of any occurrence or event or circumstance
that would cause any of the representations and warranties contained herein not
to be true and complete in all material respects on the Closing Date.
 


 
14

--------------------------------------------------------------------------------

 
 
 
6.                           Representations and Warranties of PRI.  PRI
repre­sents and warrants to PHMD as fol­lows:
 
 
            (a)           Organization and Good Standing.  PRI is a corporation
duly organized, validly existing and in good stand­ing under the laws of the
State of Nevada.
 
 
            (b)           Binding Effect.  This Agreement and each instru­ment
executed by PRI in connection here­with are the legal, valid and binding
obligations of PRI, enforce­able against it in accor­dance with its terms.
 
 
            (c)           Authorization.  The execution, delivery and
per­formance by PRI of this Agreement, the grant of the license hereunder and
consumma­tion of the transactions provided for herein, are within the corporate
powers of PRI; have been duly autho­rized by all neces­sary corporate action, on
the part of PRI; and do not contra­vene any law, regulation, judgment, de­cree,
order or award relat­ing to PRI or conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any inden­ture,
mortgage, lease, security agree­ment, or other agreement or instrument to which
PRI is a party or by which PRI is bound.
 
 
            (d)           Consents and Approvals.  No consent of any other party
and no approval or authorization of, or declaration or filing with, any
governmental or regulatory authority is required for the valid authorization,
execution and delivery by PRI of this Agreement.
 
 
7.                           Agreements of PHMD.  PHMD cove­nants and agrees
with PRI as follows:
 
 
            (a)           Accounts Receivable. PHMD agrees that should any
customers of the Division remit to PHMD payment of accounts receivable sold to
PRI under Section 1(a)(i), PHMD shall, immediately upon knowledge of such
receipt, inform PRI of the receipt and remit the payment to PRI within five (5)
business days from the date on which such remittance  was made to PHMD by the
customer. PHMD will provide written authorization to PRI to use the trade names
of PHMD in order to negotiate checks sent by customers in payment of an account
receivable sold to PRI hereunder. Given that some customer checks may include
payment for other services of PHMD which were not provided by the Division, PRI
will report to PHMD instances of such checks and remit to PHMD the portion of
such checks not applicable to the Division and do so within five (5) business
days from the date on which such remittance was made to PRI by the customer.
 
 
            (b)           Discharge of Certain Liabilities.  PHMD will discharge
or otherwise be responsible for any claims (including without limitation
employee and other workplace claims, environmental claims, vendor claims,
customer claims or patient claims) arising out of and accruing to the Division’s
business before the Closing Date.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
            (c)           Release and Termination of Liens.  On or before the
Closing Date, PHMD shall cause (i) the release and termination of all liens in
force of any person on any of the Acquired Assets, except for those obligations
or contracts which PRI assumes under Section 2(c) or those liens in force which
PRI specifically agrees may be released by some different date, and (ii) the
execution and delivery to PRI of all UCC-3 financing statements or the
equivalent under the legal requirement of the jurisdiction, state or country in
which the Acquired Assets are located, and such other documentation, in form and
substance satisfactory to PRI.
 
 
            (d)           Insurance. PHMD shall obtain and maintain at least $2
million of liability insurance covering the trailing lia­bilities of the
Division.
 
(e)   Noncompetition and Confidential Information.


(i) Business of Division.  Prior to the execution of this Agreement, (1) PHMD
was engaged in the Division’s business utilizing various marketing techniques to
sell its products and services to customers, (2) PHMD maintained a database with
the names, addresses, and other information relating to such customers and
potential customers who are or may be customers of the Division’s products and
services, (3) the scope of PHMD’s business encompassed the United States, but
the scope of the Division’s business was in certain regions and areas of the
United States, and (4) PHMD is among a limited number of persons and/or entities
that have developed specialized expertise in, and have been engaged in, the
business carried on by the Division which has brought them  into close contact
with trade secrets and proprietary information concerning the Division’s
business which are confidential in nature, not readily ascertainable, and which
could not, without expense and difficulty, be obtained or duplicated by others
who have not been able to acquire such information by virtue of employment by or
close association with PHMD.


(ii) Noncompete.  PHMD acknowledges and agrees that during the six-year period
following the execution of this Agreement, PHMD shall not, and will not permit
its employees or agents to, directly or indirectly compete or interfere with PRI
with respect to, and only with respect to, the customers or business of the
Division as existing on the Closing Date and sold to PRI. Neither will PHMD
engage an investee, agent or independent contractor to directly or indirectly
compete or interfere with PRI with respect to, and only with respect to, the
customers or business of the Division as existing on the Closing Date and sold
to PRI. Further, PHMD shall not solicit business for its Surgical Products
Segment from those customers of the Division, as existing on the Closing Date,
when the business of the Division was sold to PRI, in an attempt to dissuade
those customers from continuing to receive those surgical services from PRI that
they formerly received from the Division, it being understood, however, that
PHMD may, through its Surgical Products Segment or its business Segments,
continue to supply the existing customers of those other Segments. PHMD’s Chief
Operating Officer, Michael R. Stewart, will also undertake over the same period
of time those promises to PRI set forth in Section 7(e) that relate to direct
competition, interference or solicitation but not to indirect competition,
interference or solicitation. It is understood direct competition by Mr. Stewart
includes his becoming an employee of a mobile competitor of the business of the
Division as sold to PRI, subject to the limitations stated in this Section 7(e).
Mr. Stewart’s promises shall be evidenced by his individual concurrence herein
on the signature page of this Agreement, whether or not he remains employed by
PHMD. The foregoing restrictions do not apply to technologies not existing in
the business of the Division as of the Closing Date, nor to States in which the
Division has not done business in the 12 months before the Closing Date. In the
twelve months prior to the Closing Date, the Division has done business in
Pennsylvania, New Jersey, Maryland, the District of Columbia, Virginia, Florida,
Georgia, Alabama, Arkansas, Tennessee, Wisconsin and Illinois.
 
 
 
 
16

--------------------------------------------------------------------------------

 

 


(iii) Injunctive Relief.  PHMD further acknowledges and agrees that: (1) the
restraints imposed on PHMD pursuant to this Agreement are no greater than is
reasonably necessary to preserve and protect PRI’s legitimate business interests
in the ongoing business operations which PRI has acquired from PHMD for good and
valuable consideration pursuant to this Agreement, (2) PRI is undertaking
substantial obligations and paying substantial monetary consideration to PHMD
for their covenants and agreements not to compete with PRI, (3) the restraints
against competition outlined herein will not impose an undue hardship upon PHMD,
and (4) that any violations of said restraints will be unfair to, and will
irreparably injure PRI. Accordingly, PRI may, in addition to pursing its other
remedies, obtain such equitable and injunctive relief (including, but not
limited to, preliminary and permanent injunctions) from any court or competent
jurisdiction, as may be necessary to enjoin any such violation of the foregoing
restraints.


(iv) Confidential Information.  PHMD covenants and agrees that it shall not, at
any time, disclose or use, directly or indirectly, on its own behalf or on
behalf of any other person or entity, any confidential information or trade
secrets of the Division or any of its clients or suppliers (or confidential
information or trade secrets of PHMD which have been acquired by PRI pursuant to
this Agreement) which it became aware of arising out of and relating to the
Division’s business and/or the property or business of the Division, including,
but not limited to, confidential information concerning and relating to
marketing, distribution and sales methods, prices, customers  (or potential
customers), suppliers, know-how, intellectual property rights, copyrights,
trademarks or trade names; nor shall PHMD disclose or use any written, visual,
graphic, electronic, magnetic, or computer media, or other materials containing
such confidential information. PHMD acknowledges and agrees that such
confidential information is valuable enough to give PRI and/or any of its
affiliated entities, clients or suppliers a competitive advantage over those who
do not use the information or know of it, that such information is to be
maintained as secret and confidential, and that such information is not readily
ascertainable. Excluded from confidential information and trade secrets are any
instances of such information or secrets which have become known or knowable in
the public domain through no breach or default hereof by PHMD. Accordingly, PHMD
agrees that it shall take all reasonable steps necessary, and all steps
reasonably requested by PRI, to ensure that all such confidential information is
kept secret and confidential for the sole use and benefit of PRI. The
obligations of this Section 7(e)(iv) shall continue for six (6) years after the
Closing Date.
 
 
 
17

--------------------------------------------------------------------------------

 

 
(v) Reliance.  The parties hereto acknowledge and agree that: (1) PRI has
undertaken substantial obligations and has entered into valuable contracts and
agreements and paid good, valuable, and substantial consideration to PHMD for
and in consideration of PHMD’s compliance with the terms, conditions, and
restrictions set forth in this noncompetition provision, (2) PRI has relied on
the representations and agreements of PHMD (i.e., that it would enter into and
abide by the terms of this noncompetition provision) in connection with PRI’s
execution and performance of this Agreement, and (3) PRI would not have entered
into this Agreement or paid consideration under this Agreement to and for the
benefit of PHMD but for the agreement of PHMD to enter into this noncompetition
provision and abide by its terms and conditions.


(vi) Equitable Relief.  It is expressly agreed by and between the parties to
this Agreement that the subject matter of this Agreement is unique and that the
failure of PHMD to comply with the obligations and/or covenants contained in
this noncompetition provision constitutes irreparable injury if not fully and
completely performed; accordingly, any party seeking to enforce the terms and
covenants contained herein shall be entitled to the equitable relief of specific
performance and/or such other equitable relief as decreed and/or ordered by a
court of competent jurisdiction.
 
            (f)           Letter to Customers.  At the request of PRI, PHMD
agrees to send, within two (2) days after the Closing Date hereof, a first-class
letter to its Division customers announcing the transfer of the surgical
services business to PRI.  Such letter shall be in the form set forth in
Schedule 7(f), drafted by PRI and  attached hereto.
 
 
            (g)           Recommendation to Employees. (i) PHMD shall recommend
to the employees of the Division that they accept employment from PRI, and enter
into PRI’s standard non-compete agreement. PHMD will endorse to its employees
working in the Division that they remain in the employ of PRI. It is PRI’s
intention that such employees should enter into new at-will employment
agreements (including non-competition provisions) conforming to the standard
that PRI uses and substantially equivalent to the standard PHMD uses, as set
forth in Schedule 7(g).  (ii) PHMD will further settle on Stewart Jaffe, its
manager of the Division, a termination package as described in confidential
Schedule 1(b), in settlement and cancellation of all obligations owing by PHMD
to Mr. Jaffe.   No severance or other separation payment will be made to any
Division employee by PHMD.
 
 
            (h)           Assignment of Leases. PHMD will assign to PRI, and PRI
will accept, the Real Property Leases for locations at which PHMD maintains
offices for the Division and which are set forth in Schedule 5.6, and will
assign therewith its rights in any security deposits, for which deposits PRI
will reimburse PHMD at Closing.
 
 
            (i)           Conduct in Ordinary Course.  With reference to the
Division, PHMD shall not enter into any transaction other than in the normal,
regular and customary course of business pending the Closing.
 
 
            (j)           Maintain Relations; Customer Inquiries.  PHMD shall
use its best efforts to keep available to PHMD the employees of PHMD with
knowledge of the Acquired Assets and to preserve the current relationships of
PHMD with vendors, suppliers, customers, landlords and other persons having
business relationships with it. PHMD will forward to PRI all service inquiries
received after Closing and until December 31, 2008.
 
 
            (k)           Maintenance of Property.  PHMD has maintained the
properties in the Division in working order and reasonable repair, according to
the Division’s standard maintenance schedules, and has performed in an up to
date manner all necessary preventive maintenance on such property. PHMD shall
transfer to PRI all manufacturer’s warranties on the equipment in its possession
and in force, as set forth on Schedule 7(k).
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
            (l)           Transition. In the 30 days following Closing, PHMD
will, at PRI’s request, act as PRI’s agent for such designated items as billing,
collection, payroll and the like, to the end that the transition over to PRI of
day-to-day operations of the Division may be smooth. In addition, PHMD agrees to
continue the medical coverages for the employees of the Division who become
employees of PRI, for 60 days after Closing, at the expense of PRI, for which
PRI will reimburse PHMD within 5 days of invoice from PHMD of such expense.
After the thirty-day transition period, PRI will be responsible for all such
day-to-day operations.
 
(m)           Taxes. Each party shall bear and pay in a timely manner all taxes
resulting from or payable in connection with the sale of the Acquired Assets and
the assumption of any assumed liabilities pursuant to this Agreement, in
accordance with applicable legal requirements.


(n)           Assistance in Proceedings. PHMD will, at PRI’s expense, cooperate
with PRI and its counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and records (except
for such records as may enjoy privilege from such disclosure) in connection
with, any proceeding involving or relating to any action, activity,
circumstance, condition, conduct, event, fact, failure to act, incident,
occurrence, plan, practice, situation, status or transaction on or after the
Closing Date involving the Division, and if before the Closing Date, then at
PHMD’s own expense.


(o) Customer and Other Business Relationships. After the Closing, PHMD will,
with reasonable commercial efforts, cooperate with PRI in its efforts to
continue and maintain for the benefit of PRI those business relationships of
PHMD existing prior to the Closing Date and related to the business of the
Division, as to be operated by PRI after the Closing, including relationships
with lessors, employees, regulatory authorities, licensors, customers, suppliers
and others.


(p)  SEC Compliance. For the purpose of complying with SEC Rules and Regulations
for Form 8-K and Regulation S-X, PHMD shall provide PRI with  its management
reports for the Division for the year ended December 31, 2007 and unaudited
interim management reports for 2008 through the Closing Date. PRI and PHMD shall
cooperate, as described in Section 5.3, to procure audited Financial Statements.
PRI shall maintain such management reports as confidential information.


(q)  Payroll Liability. PHMD is and shall remain fully responsible for any
obligation, responsibility or liability, whether contractual or statutory,
arising out of the termination of its employees, with regard to their employment
with PHMD for the period of time up until the Closing including without
limitation, any liability or obligation with respect to wages, bonuses, health
care plans, employee benefit plans or vacation pay or any other compensation
arrangement whatsoever which are from or relate to any individual’s employment
with PHMD.




 
19

--------------------------------------------------------------------------------

 
 
8.                           Agreements of PRI.  PRI covenants and agrees with
PHMD as follows:
 
 
            (a)           Accounts Receivable. PRI shall use its diligent
efforts, as described in Schedule 1(a)(i), to collect the accounts receivable
purchased under Section 1(a)(i).
 
 
            (b)           Discharge of Liabilities.  After the Closing Date, PRI
hereby agrees to pay, perform and discharge, as and when due all of liabili­ties
(including without limitation employee and other workplace claims, environmental
claims, vendor claims, customer claims or patient claims) arising out of or
relating to the Division caused by events occurring on or after the Closing
Date.
 
 
            (c)           Insurance.  PRI shall obtain and maintain at least $3
million of liability insurance covering its responsibilities with respect to the
Acquired Assets after the Closing Date.
 
 
            (d)           Agreement Not to Compete, Interfere or Solicit. PRI
promises to PHMD that it will not, for three (3) years from the Closing Date,
interfere in the contracts of PHMD’s Surgical Products Segment, nor
solicit  vendors, employees, agents or customers of that Segment to cease to do
business with it, except in the normal course of PRI’s business.
 
 
            (e)           Use of Labels.  PRI agrees that any labels, product
brochures, data sheets and other such materials trans­ferred by PHMD pursu­ant
to Section 1(b) hereof may be used by PRI only until December 31, 2008.
 
 
            (f)           Use of PHMD Trademarks.  For as long as PRI shall use
PHMD’s trademarks “SIS™” and “PhotoMedex® Surgical Services™”, PRI shall comply
with all requirements of law, use PHMD’s products, and other third-party
vendors’ products, if used in the Division, in accordance with the Instructions
for Use of those products, and will train its employees in the use of, and
maintain, the Acquired Assets in a manner consistent with its own existing
training and maintenance standards.
 


 
20

--------------------------------------------------------------------------------

 
 
9.                           Further Assurances.  If at any time hereafter any
further assignments, conveyances or assurances in law are neces­sary or
desirable to vest, perfect or confirm of record in PRI the title to any of the
Acquired Assets, or to confirm the assumption by PRI of any liability or
obligation of PHMD assumed hereunder, or other­wise to carry out the provi­sions
here­of, the proper officers of PHMD or of PRI, as the case may be, shall
execute and deliver any and all proper deeds, assignments, in­struments of
assumption, powers of attorney and assurances in law, and do all things
necessary or proper to vest, perfect or confirm title to such property or rights
in PRI or PHMD or to con­firm the assumption by PRI of any such liability or
obliga­tion of PHMD, as the case may be, and otherwise to carry out the
provisions here­of.
 
 
10.                           Survival of Representations and Warranties.  The
parties hereto agree that the representations and war­ranties contained herein
shall survive the execution and deliv­ery of this Agreement for a period of 18
months, irrespective of any investigation made by or on behalf of either of the
parties hereto. Notwithstanding the foregoing, the representations and
warranties made in Section 7 shall not be limited to such 18-month period.
 
 
11.                           Indemnification
 
 
(a) Indemnification by PRI. PRI agrees to indem­nify and hold PHMD and its
successors and assigns harm­less from and against:
 
 
i)           Any and all claimed liabilities and obligations of PHMD which were
assumed by PRI hereunder and which arose after the Closing;
 
(ii)           Any and all loss, liability, damage or defi­ciency resulting from
any misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of PRI under the terms of this Agreement or any docu­ment
or in­strument executed by PRI in connection herewith; provided however, that
PRI shall have been given thirty (30) days written notice of any breach or
non-fulfillment and shall have failed to cure such breach or non-fulfillment
within such thirty-day period; and
 
 
 
 
21

--------------------------------------------------------------------------------

 

 
(iii)           Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses inci­dent to the foregoing.


                      (b)           Indemnification by PHMD.  PHMD agrees to
indem­nify and hold PRI, its representatives, shareholders, related companies,
and its successor and assigns harm­less from and against:


(i)           Any and all liabilities and obliga­tions of PHMD or claimed
liabili­ties and obligations of PHMD which are not specifically assumed by PRI
hereun­der and which arose before the Closing and relate to the Division;


(ii)    Any and all loss, liability, damage or defi­ciency resulting from any
misrepresentation, breach of war­ranty or nonfulfillment of any covenant or
agreement on the part of PHMD under the terms of this Agree­ment or any
docu­ment or instrument delivered by PHMD in connection here­with, including
product liability claims arising and accruing from events prior to the Closing
Date; provided however that PHMD shall have been given sixty (60) days written
notice of any breach or non-fulfillment and shall have failed to cure such
breach or non-fulfillment within such sixty-day period; and


(iii)           All actions, suits, proceed­ings, claims, de­mands, assessments,
judgments, costs and expens­es incident to the foregoing.


(c)           Other Limitations on Indemnification. The right to
indemnification, reimbursement or other remedy based upon such representations,
warranties, covenants and obligations shall not be affected by any investigation
conducted at any time before the Closing Date with respect to the Division, or
any knowledge acquired (or capable of being acquired) from such investigation ,
except as the same may have been disclosed in this Agreement or the Schedules
thereto or except as the same may have been waived. The waiver of any condition
based upon the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, reimbursement or other remedy based upon such  representations,
warranties, covenants and obligations, provided the retention of any such remedy
is notified to the other party in writing within 60 days of the waiver of such
condition, performance or compliance, during which thirty-day period the waiving
party shall investigate whether such remedy is susceptible to indemnification
hereunder.


(d) Notice of Claim and Defense.
 
              (i)           A party hereto  shall give prompt written notice to
the other party of any claim requiring indemnification by the other party,  and
in any case shall give such notice no later than 60 days of first learning of
such claim.


            (ii)           A party hereto from which indemnification is sought
hereunder shall have the right, but not the obligation, to control the defense
of any such claim involving the potential for indemnification of the other
party.    If a party hereto chooses not to control such defense, then the other
party shall be entitled to ensure the appropriate defense of such action and may
determine whether to enter a settlement agreement.


                                (iii)           Where each party claims
indemnification from the other party out of the same incident or occurrence,
then PHMD shall have the first right under Section 11(d)(ii) to control the
defense of such action.




12.                      Brokerage.  Each party hereby represents to the other
party that such party has not made any agreement or taken any other action that
might cause anyone to become entitled to a com­mis­sion or broker­age fee as a
result of the transactions contem­plat­ed here­by, except that PHMD has engaged
Fairmount Partners as its advisor, and PHMD shall be solely responsible for any
fees owing to Fairmount Partners.  PRI shall indemnify and hold PHMD harmless
against any and all claims, losses, liabilities or expenses asserted against
PHMD as a result of PRI’s dealings, arrange­ments or agree­ments with any such
broker or person; and PHMD shall indem­nify and hold PRI harmless against any
and all claims, losses, lia­bilities or expenses asserted against PRI as a
result of the deal­ings, arrange­ments or agreements of PHMD with any such
broker or person.


13.                      Miscellaneous. The parties further agree as fol­lows:


(a)           Expenses.  Each of the parties hereto shall pay all of its own
legal and other fees, costs and expens­es in con­nection here­with.
 
 
 
22

--------------------------------------------------------------------------------

 

 
(b)           Parties in Interest.  This Agreement shall inure solely to the
benefit of and shall be binding upon the parties and their successors and
assigns.


(c)           Governing Law. The terms of this Agreement shall be governed by,
and interpreted and construed in accordance with the provisions of, the law of
the State of New York, without giving effect to any choice of law provisions.
The parties hereto consent to the jurisdiction of the courts, State and Federal,
situate in the State of New York.


(d)           Captions; Counterparts.  (i) The captions in this Agreement are
for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision here­of. (ii) This Agreement may
be executed in any number of counterparts, each of which, when so executed,
shall constitute an original copy hereof.
 
(e)           Arbitration. Any dispute or controversy arising out of or in
relation to this Agreement hereof shall be determined and settled solely and
exclusively by arbitration in New York, New York, and in accordance with the
Commercial Rules of the American Arbitration Association then in effect, by a
panel of 3 arbitrators, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.  Each of
the parties hereto hereby consents to the personal jurisdiction of such forum
for the purposes of this Agreement.   The arbitration and the parties’ agreement
therefor shall be deemed to be self-executing, and if either party fails to
appear at a properly noticed arbitration proceeding, an award may be entered
against such party despite such failure to appear.
 
                           (f)           Public Announcements; Public
Filings.  (i) PHMD and PRI shall use their best efforts to agree upon the form
and content of a press release or public announcement of the execution of this
Agreement as promptly as practicable after execution hereof to the extent the
parties have not already reached such agreement by the Closing
Date.  Notwithstanding the foregoing, PRI, on behalf of Emergent Group, Inc, its
parent company which is a public company, and PHMD agree not to make any such
announcement without prior consent to the form and content thereof by the other
party; PRI acknowledges that PHMD, as a public company, will be required to and
may make such an announcement without the prior consent of PRI in the event the
parties are unable to reach agreement on the form and content thereof within a
reasonable period of time after the execution hereof, and PHMD acknowledges the
same to PRI with respect to any such obligations that its parent company may
have; (ii) Neither PHMD nor Emergent Group, Inc. shall be prohibited by this
Agreement from fulfilling its duties to make appropriate public disclosure of
the transactions under this Agreement, and of the Agreement itself, to the
Securities and Exchange Commission; (iii) Otherwise, PRI and PHMD will not, and
each will direct that its respective representatives will not, directly or
indirectly, make any public comment, statement or communication with respect to,
or otherwise disclose or permit the disclosure of any of the confidential terms,
conditions or other aspects of the transaction set forth in this Agreement,
unless directed to do so by the Securities and Exchange Commission or unless
advised to do so by the outside securities counsel of such party.  If a party is
required by law to make any such disclosure, it must first provide to the other
party the content of the proposed disclosure, the reasons that such disclosure
is required by law, and the time and place that the disclosure will be made.
[DW: see Sec. 2(d) Closing, above, for announcements to be made on Monday,
8/4/08]
 
 
            (g)           Force Majeure.  In the event that the performance by
any party hereto of its obligations hereunder shall be interrupted or delayed by
any occurrence not occasioned by the conduct of either party hereto, whether
such occurrence be an act of God or the common enemy or the result of war, riot,
civil commotion or sovereign conduct, then the party whose performance is so
delayed or interrupted shall be excused from such performance for such period of
time as is reasonably necessary after the occurrence to remedy the effects
thereof, but in no event shall such excused time exceed 180 days.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
            (h)           Severability.  In the event that any particular
provision or provisions of this Agreement or the other agreements contained
herein shall for any reason hereafter be determined to be unenforceable, or in
violation of any legal requirement, governmental order or regulation, such
unenforceability or violation shall not affect the remaining provisions of such
agreements, which shall continue in full force and effect and be binding upon
the respective parties hereto.
 
            (i)           Notices.  Any notice, request, instruction or other
document to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, addressed as follows:




To PRI:
PRI Medical Technologies, Inc.
10939 Pendleton Street
Sun Valley, CA 91352
Attention:  President




with a copies to:
PRI Medical Technologies, Inc.
145 Huguenot Street, Suite 405
New Rochelle, NY 10801
Attn: Bruce Haber


Levy, Ehrlich & Petriello
60 Park Road, Suite 1016
Newark, NJ 07102
Attn: Alan Ehrlich


To PHMD:
PhotoMedex, Inc.
147 Keystone Drive
Montgomeryville, PA 18936
Attention:  President


with a copy to:
Morgan Lewis & Bockius, LLP
1701 Market Street
Philadelphia, PA  19103
Attention: Stephen M. Goodman


Any party may from time to time change its address for purpose of notices to
that party by a similar notice specifying a new ad­dress, but no such change
shall be deemed to have been given until it is actually received by the parties
to be charged there­with.
 
 
 
 
24

--------------------------------------------------------------------------------

 

 
(j)           Prior Agreements; Modifications.  This Agreement shall supersede
all prior agreements, documents or other instru­ments with respect to the
matters covered hereby.  This Agreement may be amended only by an instrument in
writing, duly signed by or on behalf of the parties hereto.


(k)           Enforcement of Agreement. PHMD acknowledges and agrees that PRI
would be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by PHMD could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
PRI may be entitled, at law or in equity, it shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.


(l)           Waiver; Remedies Cumulative. The rights and remedies of the
parties to this Agreement are cumulative and not alternative. Neither any
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement or any of the documents referred to in this Agreement will
operate as a continuing waiver of such right, power or privilege, and no single
or partial exercise of any such right, power or privilege will preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties hereto, intending to be legally bound
hereby, has caused this Agreement to be signed in its name by the undersigned
thereunto duly authorized, all as of the date first above written.

  PRI Medical Technologies, Inc.          
Attest:_________________
By:
/s/ Bruce J. Haber       Title: Chairman   Title:              


  PhotoMedex, Inc.          
Attest:_Davis Woodward          
By:
/s/ Jeffrey F. O’Donnell    Title: Corporate Counsel    Title: Chief Executive
Office                  


In concurrence and acceptance of the terms of Section 7(e) in his capacity as a
private individual:

         
/s/ Michael R. Stewart 
   
August 1, 2008
 
Michael R. Stewart  
   
Date
 
 
   
 
 

 
 
 


 
 
26
 